Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Rejection of claims 7 and 8 under 35 USC 112(b) has been withdrawn in response to amended claim 7 submitted on 11/08/2021.

Response to Arguments
Applicant's arguments filed 11/08/2021 with respect to claim 1 have been fully considered but they are not persuasive
Applicant stated:
 Applicant believes that the currently amended claim 1, having the limitations of "a boundary within the area for weeding is defined by the control signals sent by the handheld electronic device cooperatively with the images captured by the camera module, and the unmanned lawn mower weeds within the boundary" and "the CPU defines a plurality of image characteristics on the boundary according to the images captured by the camera module" included therein, show differences between the present application and the cited prior art references.
	Examiner respectfully disagrees:
	
	Balutis teaches of a mobile computing device that is used to control operations of autonomous mower ([0094] and figure 8, disclosing a mobile device that allows user to modify scheduled and routines of mowing operations). Therefore autonomous mower performs operations as directed by handheld electronic device. Although Balutis teaches of 

Therefore Balutis does not teach: wherein a “boundary within the area for weeding is defined by the control signals sent by the handheld electronic device” cooperatively with the images captured by the camera module, and the unmanned lawn mower weeds within the boundary.

Artes teaches of determining work area boundary based on when user directs the robot (0027-0028] and figures 3A/B and 4A/B, disclosing user directs robot to a particular location by using a handheld device. And based on position of robot and sensed dirt D on the floor through camera, standardized region L is automatically adapted i.e. size of region and position of region. Standard region L defines the boundary within the area to perform cleaning operation. As user directs robot to a location and the robot determines work boundary at the location through camera, it determines work boundary cooperatively with control signals sent by user device and images captured by camera).

Tanzmeister teaches of using images captured through camera to identify regions in which grass has not yet been cut ([0036], disclosing a camera as a sensor apparatus, by means of which it identifies regions in which the grass has not yet been cut and assigns low costs to these regions such that the driving and mowing is preferably carried out in regions with uncut grass)



With respect to: wherein the CPU defines a plurality of image characteristics on the boundary according to the images captured by the camera module, Balutis teaches ([0040], disclosing sensor system includes camera having volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors. All these types of cameras provide plurality of image characteristics). 

Balutis teaches of defining plurality of image characteristics according to the images captured by the camera module. However Balutis does not disclose characteristics are on the boundary.



Therefore through modification of Artes and Tanzmeister, work area boundary is determined through images captured through camera of the autonomous mower. Furthermore the boundary is determined after the mower is directed to a work location by user handheld device and it would not be determined if it is not directed by user handheld device to the work location. Control signals from handheld device are integral part of determining the boundary. Therefore Balutis, through teaching of Artes and Tanzmeister teaches: a boundary within the area for weeding is defined by the control signals sent by the handheld electronic device cooperatively with the images captured by the camera module, and the unmanned lawn mower weeds within the boundary.

Therefore rejection of claim 1 and its dependent claims is maintained.

Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“Positioning module” recited in claim 9 is interpreted under 35 U.S.C. 112(f) as software/program executed in CPU.
“Remote device communication module” recited in claim 13 is interpreted under 35 U.S.C. 112(f) as software/program executed in CPU.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US Publication No. 20160174459 in view of Fouillade (US Publication No. 20120215380), Artes (US Publication No 20190094869) and Tanzmeister (US Patent No. 20150266475).

For claim 1, Balutis teaches: An unmanned lawn mower with autonomous driving, comprising: 
a mower body ([0032] and fig 1A, disclosing an autonomous lawn mower and its main body); 

a cutting module mounted on the mower body and configured to weed ([0032], disclosing a cutter 410 of cutter system 400); 

a wheel module mounted on the mower body and configured to move the mower body ([0032], disclosing wheel modules 612a-b of drive system); 

a camera module mounted on the mower body and configured to capture images of surroundings of the mower body ([0040], disclosing sensor system to include a camera. [0039], disclosing sensor system including obstacle sensing system to detect when robot has 
 
a central processing unit (CPU) mounted in the mower body and coupled to the cutting module, the wheel module and the camera module (figure 1C, disclosing controller 1000 connected to cutting system, drive system and sensor system); 
wherein the central processing unit controls the cutting module and the wheel module to weed within an area ([0041], disclosing controller 1000 operates the drive system, and cutting system)

wherein the CPU defines a plurality of image characteristics according to the images captured by the camera module ([0040], disclosing sensor system includes camera having volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors. All these types of cameras provide plurality of image characteristics. 
 

Balutis teaches of a mobile computing device that is used to control operations of autonomous mower ([0094] and figure 8, disclosing a mobile device that allows user to modify scheduled and routines of mowing operations). However Balutis does not explicitly teach of performing operations that utilize images from camera.

Therefore Balutis does not explicitly teach: according to the images captured by the camera module and control signals from a handheld electronic device, or the central processing unit controls the cutting module and the wheel module to weed within the area according to the 

Fouillade teaches: according to the images captured by the camera module and control signals from a handheld electronic device ([0005], disclosing robot transmits a live video feed i.e. images captured by camera to remote computing device and user interacts with the live video feed to control operations of robot. [0039], disclosing a mobile telephone as a computing device i.e. handheld), or the central processing unit controls the cutting module and the wheel module to weed within the area according to the images captured by the camera module (claim limitation requires only one way of controlling by central processing unit. [0011], disclosing providing a live video feed to user enables the user to see what the robot is seeing). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to operate according to the images captured by the camera module and control signals from a handheld electronic device as taught by Balutis to enhance user control authority and experience. Thereby improving utility of the art.

Balutis teaches of directing lawn mower to go to a particular region but does not explicitly teach that work boundary is also determined cooperatively through user direction. 

Therefore Balutis does not teach: wherein a “boundary within the area for weeding is defined by the control signals sent by the handheld electronic device” cooperatively with 

Artes teaches of determining work area boundary based on when user directs the robot (0027-0028] and figures 3A/B and 4A/B, disclosing user directs robot to a particular location by using a handheld device. And based on position of robot and sensed dirt D on the floor through camera, standardized region L is automatically adapted i.e. size of region and position of region. Standard region L defines the boundary within the area to perform cleaning operation. As user directs robot to a location and the robot determines work boundary at the location through camera, it determines work boundary cooperatively with control signals sent by user device and images captured by camera).

Tanzmeister teaches of using images captured through camera to identify regions in which grass has not yet been cut ([0036], disclosing a camera as a sensor apparatus, by means of which it identifies regions in which the grass has not yet been cut and assigns low costs to these regions such that the driving and mowing is preferably carried out in regions with uncut grass)

As Artes teaches of control signals sent by user to direct robot to an area and robot determines boundary within area to perform action, and as Tanzmeister teaches of utilizing images in determining work boundary within area to perform action, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Balutis to have boundary within the area for weeding is defined by the control signals sent by the handheld electronic device cooperatively with the 

wherein the CPU defines a plurality of image characteristics on the boundary according to the images captured by the camera module ([0040], disclosing sensor system includes camera having volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors. All these types of cameras provide plurality of image characteristics. 

Balutis teaches of defining plurality of image characteristics according to the images captured by the camera module. However Balutis does not disclose characteristics are on the boundary.

As modification through Artes and Tanzmeister teaches of determining boundary according to sensed unmoved grass through the camera. Plurality of image characteristics are the characteristics that identify cut and uncut region(s) in the image. Therefore image characteristics on the boundary are defined to accurately determine shape, size and position of boundary based on the detected uncut grass region).

For claim 4, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 1, 



For claim 5, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 1, 

Modified Balutis further teaches wherein the CPU computes a weeding trajectory within the boundary based on a profile of the boundary (As explained in claim 2, Balutis modified through determines boundary size, shape and position. As the trajectory has to be within the boundary to perform mowing action, the trajectory is also computed based on the profile of boundary i.e. size, shape and position of boundary).

For claim 6, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 1, 

Modified Balutis further teaches: wherein a route within the area for weeding is defined by the control signals sent by the handheld electronic device cooperatively with the images captured by the camera module, and the unmanned lawn mower weeds along the route (as explained in claim 1, modified Balutis enables user to send control signals to direct the mower to a desired location and it determines work boundary through images captured. As work boundary is determined, the mower will travel within the boundary to perform the operation hence the route within the area is defined. And as the work boundary is determined as a result of user 

For claim 7, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 6, 

Modified Balutis does not explicitly teach: wherein the CPU defines a plurality of image characteristics on the plurality of routes according to the images captured by the camera module.

Fouillade teaches: wherein the CPU defines a plurality of image characteristics on the plurality of routes according to the images captured by the camera module ([0034], disclosing sensors 122 to include a camera, and data from sensors can be provided to processor which can process such data and autonomously navigate the robot. [0050], disclosing robot can encircle around the obstacle and continue along the same path of travel as before. [0052], disclosing obstacle detector component detects an obstacle based upon data received sensors 122 and can output an indication of the existence of the obstacle in the path being taken by the robot. Therefore image taken from camera is utilized to detect obstacles when robot moves. Therefore the paths of in an image are defined as traversable when no obstacle is present and non- traversable when an obstacle is present. And a new path is generated to enable robot to travel around the object and return back to original path, therefore characteristics are given to plurality of paths
According to images captured by the camera module).



For claim 8, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 7, 

Modified Balutis further teaches: wherein the camera module is a stereo camera, and each of the image characteristics comprises a depth message ([0040], disclosing a camera capable of 3D imaging i.e. stereo camera and depth map sensors. Thus image characteristics will contain depth message).

For claim 9, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 1, 
Modified Balutis further teaches: 

further comprising: a wireless signal based positioning module coupled to the CPU and configured to position the mower body by establishing connection with at least one wireless positioning terminal ([0038], disclosing boundary markers send out signal that robot interprets to determine its position and pose. Boundary markers are wideband transceivers in the 5,925 to 7,250 MHz range or ultra-wideband transceivers. [0050], disclosing markers are placed around boundary), 

wherein a boundary or a route is defined by the control signals sent by the handheld electronic device (As explained in claim 1, Balutis modified through Fouillade teaches determining route defined by control signals sent by handheld device because user instructs the mower to travel to region through image on handheld device. Furthermore Balutis in [0085] teaches that user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. [0083] and figure 8, disclosing user can interact with the computing device via user interface features, such as a touchscreen display. Therefore boundary is defined by control signals from handheld device), 

the images captured by the camera module (As explained in claim 1, Balutis modified through Fouillade teaches determining route defined by control signals sent by handheld device because user instructs the mower to travel to region through image on handheld device. And image displayed on handheld device is captured through camera of mower) and 

wireless positioning signals transmitted from the at least one positioning terminal ([0038], disclosing boundary markers send out signal that robot interprets to determine its position and pose. Boundary markers are wideband transceivers in the 5,925 to 7,250 MHz range or ultra-wideband transceivers. [0050], disclosing markers are placed around boundary), and 

the unmanned lawn mower weeds within the boundary or along the route ([0085], disclosing user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. [0045] and figure 2, disclosing areas 102a-c as lawn areas and 

For claim 10, Balutis modified through Fouillade , Tanzmeister and Artes teaches: The unmanned lawn mower of claim 9, 

Modified Balutis does not teach: further comprising: a dead reckoning module coupled to the CPU and configured to position the mower body, wherein the boundary or the route is further defined by the dead reckoning module.

Artes teaches : a dead reckoning module coupled to the CPU and configured to position the mower body, wherein the boundary or the route is further defined by the dead reckoning module (0024], disclosing navigation module having sensors as acceleration sensors, gyroscopes or odometers. Navigation module is dead reckoning module. The module is used by robot to orient itself in and navigate throughout its environment i.e. chose navigation routes).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Balutis to have a dead reckoning module coupled to the CPU and configured to position the mower body, wherein the boundary or the route is further defined by the dead reckoning module as taught by Artes as an additional source of determining mower’s position and orientation within the boundary. Thereby improving performance.

For claim 11, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 10, 

Modified Balutis further teaches: wherein the wireless signal based positioning module comprises at least one of a GPS module ([0040], disclosing a GPS as an additional means to determine location of robot), a WiFi signal receiving module and a Bluetooth signal receiving module, and the dead reckoning module comprises a gyroscope and/or an accelerometer (as explained in claim 10, Balutis modified through Artes has a dead reckoning module comprising gyroscope and accelerometer i.e. acceleration sensor).

For claim 12 Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 1, 

Modified Balutis further teaches: further comprising: a proximity sensor module coupled to the CPU and configured to detect an object around the mower body, the proximity sensor module generating a proximity warning signal when the object is within a predetermined range relative to the mower body ([0039], disclosing proximity sensors disposed on the lateral sides of the robot 10 such that the robot can detect when it has made contact with a physical barrier or when it is in close proximity to a physical barrier. Detecting that robot is in close proximity to a physical barrier is generating proximity warning).

For claim 13, Balutis modified through Fouillade, Tanzmeister and Artes teaches: The unmanned lawn mower of claim 1, 
Modified Balutis further teaches: further comprising: 


wherein the handheld electronic device operably sends the control signals to the remote device communication module ([0083], disclosing user can monitor and control various aspects of the robot and the training of the robot through an application installed on a computing device), and the CPU controls: 

the wheel module to move based on the control signals ([0041] and figure 1C, disclosing controller controls drive system. As explained in claim 1, Balutis modified through Fouillade teaches that robot moves according to control signals sent from computing device); and 

the camera module to capture the images when the mower body is moved (as explained in claim 1, modified Balutis transmits images taken from camera of robot to computing device); 

wherein the CPU controls the remote device communication module to transmit the images to the handheld electronic device ([0083], disclosing user can monitor and control various aspects of the robot and the training of the robot through an application installed on a computing device. [0084] and figure 8, disclosing computing device. [0036] and figure 1C, disclosing communication system 1100 allows the controller 1000 to wirelessly communicate with external .

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US Publication No. 20160174459 in view of Fouillade (US Publication No. 20120215380) and Deyle (US Publication No. 20170225336).
For claim 18, Balutis teaches: An unmanned lawn mower with autonomous driving, comprising: 
a mower body ([0032] and fig 1A, disclosing an autonomous lawn mower and its main body); 

a cutting module mounted on the mower body and configured to weed ([0032], disclosing a cutter 410 of cutter system 400); 

a wheel module mounted on the mower body and configured to move the mower body ([0032], disclosing wheel modules 612a-b of drive system); 

a camera module mounted on the mower body and configured to capture images of surroundings of the mower body ([0040], disclosing sensor system to include a camera. [0039], disclosing sensor system including obstacle sensing system to detect when robot has made contact with a physical barrier of when it is in close proximity to a physical barrier. As camera is part of sensor system, it takes images of surroundings); and
 


wherein the central processing unit controls the cutting module and the wheel module to weed within an area ([0041], disclosing controller 1000 operates the drive system, and cutting system)

Balutis teaches of a mobile computing device that is used to control operations of autonomous mower ([0094] and figure 8, disclosing a mobile device that allows user to modify scheduled and routines of mowing operations). However Balutis does not explicitly teach of performing operations that utilize images from camera.

Therefore Balutis does not explicitly teach: according to the images captured by the camera module and control signals from a handheld electronic device, or the central processing unit controls the cutting module and the wheel module to weed within the area according to the images captured by the camera module ([0040], disclosing location estimation system to have camera. .

Fouillade teaches: according to the images captured by the camera module and control signals from a handheld electronic device ([0005], disclosing robot transmits a live video feed i.e. images captured by camera to remote computing device and user interacts with the live video feed to control operations of robot. [0039], disclosing a mobile telephone as a computing device i.e. handheld), or the central processing unit controls the cutting module 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to operate according to the images captured by the camera module and control signals from a handheld electronic device as taught by Balutis to enhance user control authority and experience. Thereby improving utility of the art.

Balutis teaches of defining a boundary when user pushes it around the perimeter ([0064], disclosing boundary 106b is trained using a teach-and-playback routing in which the user pushes the robot around the boundary 106b and the robot stores information about the location of the trained boundary). 

As the user pushes the robot, Balutis does not explicitly teach: “a storage unit coupled to the CPU and configured to store at least one identification image registered”
 “wherein the CPU determines an initial user image of a user captured by the camera module matches the at least one identification image registered, and the CPU controls the wheel module to follow a movement of the user according to user motion images captured by the camera module when the initial user image of the user matches the at least one identification image registered”, so as to define a boundary within the area for weeding, and the unmanned lawn mower weeds within the boundary.


wherein the CPU determines an initial user image of a user captured by the camera module matches the at least one identification image registered, and the CPU controls the wheel module to follow a movement of the user according to user motion images captured by the camera module when the initial user image of the user matches the at least one identification image registered ([0138], disclosing individuals can be followed, escorted, and tracked by the robot 100 by performing facial detection on the individuals to verify that the correct individual is being followed, escorted, or tracked. [0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. [0091], disclosing the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities described herein. Therefore it captures image of individual to follow, escort or track and keeps the recognition image in memory so that correct individual is followed, escorted or tracked).


For claim 19, Balutis modified through Fouillade and Deyle teaches: The unmanned lawn mower of claim 18, 

Balutis further teaches: wherein the CPU defines a plurality of image characteristics on the boundary according to the images captured by the camera module ([0040], disclosing sensor system includes camera having volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors. All these types of cameras provide plurality of image characteristics. As boundary is learned using images through teaching of Deyle, image characteristics of the boundary are also defined).

For claim 20, Balutis modified through Fouillade and Deyle teaches: The unmanned lawn mower of claim 19, 



For claim 21, Balutis modified through Fouillade and Deyle teaches: The unmanned lawn mower of claim 20, 

wherein the CPU computes a weeding trajectory within the boundary based on a profile of the boundary ([0067], disclosing user drives the mower along the boundary and the path is learned by the robot lawnmower as boundary. [0045] and figure 2, disclosing different lawn areas and their respective boundaries. Robot lawnmower weeds within these boundaries, and weeding trajectories have to be computed within the boundaries and based on their respective profiles. See also claim 18 for modification of robot following a user to learn boundary).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones (US-20190213438) teaches of a robot that follows owner to learn the work area (see [0068]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664